 260DECISIONSOF NATIONALLABOR RELATIONS BOARDRed Hook Telephone CompanyandInternationalBrotherhood of ElectricalWorkers, AFL-CIO,Petitioner.Case 3-RC-4125November 16, 1967DECISION ON REVIEWBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn May 5, 1967, the Acting Regional Directorfor Region 3 issued a Decision and Direction ofElection, attached hereto, in which he found ap-propriate a unit of all production and maintenanceemployees in the Employer's plant and traffic de-partments, excluding,inter alia,all commercial de-partment employees. Thereafter, in accordancewith Section 102.67 of the National Labor Rela-tions Board Rules and Regulations, as amended, theEmployer filed with the National Labor RelationsBoard a timely request for review of said Decisionon the grounds that the Acting Regional Directorerred in finding appropriate a unit smaller thansystemwide, encompassing the commercial depart-ment employees as well as those in the plant andtraffic departments.The Board, by telegraphic Order dated June 30,1967, granted the 'request for review and stayed theelection.Thereafter, the Petitioner filed a brief onreview. The Employer filed a motion to suppressand strike from the files said brief on review, whichmotion was denied by the Board on July 20, 1967.The Board' has considered the entire record inthis case with respect to the issues under review, in-cluding the Petitioner's brief on review, and makesthe following findings.The Employer is a telephone utility servicingsome 13,000 people in an area of about 226 squaremiles in upstate New York. Its operations are or-ganized along lines conventional in the industry,being subdivided into accounting, commercial, traf-fic, and plant departments. There are 17 operatorsin the traffic department; 11 construction and in-stallation men, 1 stockroom man, and 2 plant clerksin the plant department; 11 clerical employees inthe commercial department; and 1 accountant in theaccounting department. The Petitioner seeks a unitconfined to employees in the traffic and plant de-partments.The Employer contends that only asystemwide unit of employees in all departments isappropriate. We find merit in this contention.Most plant department employees are located ina building in Rad Hook, New York, but two plantdepartment clericals are quartered in the Em-ployer'smain office in Rhinebeck. All traffic de-partment employees are situated at the Rhinebeckmain office building. Three commercial departmentemployees are located in Red Hook, and theremaining eight at the Rhinebeck main office build-ing on the same floor as the aforementioned plantdepartment clericals. Although each department ap-pears to be separately supervised, benefits, termsand conditions of employment, and labor policy ap-pear to be common on a systemwide basis. There isno relevant history of collective bargaining.We do not agree with the Acting RegionalDirector's conclusion that a multidepartment butless than systemwide unit is here appropriate. Therecordamply supports theActingRegionalDirector's description of the degree of interdepart-mental functional overlap present in the Employer'soperations, and we note that there are substantialcontacts between employees in the various depart-ments throughout the system. However, contraryto the Acting Regional Director, we find that theoverlap is such as to militate against the separateidentity of the requested departmental unit, particu-larly in light of the smallness of the Employer'scomplement of employees and the small geographi-cal area involved. Accordingly, we conclude, inagreement with the Employer's contention, that theappropriate unit herein for the purposes of collec-tivebargainingwithin the meaning of Section9(b) of the Act is a systemwide unit of all of itsemployees.'Although the unit we thus find appropriate isbroader than that sought by the Petitioner, we shallnot dismiss the petition inasmuch as the Petitionerhad indicated its desire to proceed to an election inthe broader unit if found appropriate. We shalltherefore remand the case to the Regional Directorfor the purpose of conducting an election pursuantto the Acting Regional Director's Decision andDirection of Election, as modified herein, subject tothe Regional Director's ascertaining that the Peti-tioner has made an adequate showing of interestamong the employees in the appropriate unit,3 andwith the further exception that the eligibility dateshall be that immediately preceding the date below.Pursuant to the provisions of Section 3(b) of the National Labor Rela-tions Act, as amended, the Board has delegated its powers in connectionwith this case to a three-member panel2As the record does not enable us to ascertain whether or not a basisexists for excluding the sole accountant in the accounting department, weshall permit him to vote subject to challenge'A corrected election eligibility list, containing the names and ad-dresses of all the eligible voters, must be filed by the Employer with theRegionalDirector within 7 days after the date of this Decision onReview The, list may initially be used by the Regional Director to assistin determining an adequate showing of interest The Regional Directorshall make the list available to all parties to the election when he shall havedetermined that an adequate showing of interest among the employees inthe unit found appropriate has been established No extension of time tofile this list may be granted except in extraordinary circumstances Failureto comply with this requirement shall be grounds for setting aside the elec-tion whenever proper objections are filedExcelsior Underwear Inc ,156NLRB 1236168 NLRB No. 32 RED HOOKTELEPHONE COMPANY261DECISION AND DIRECTION OF ELEC-TIONUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, a hearing washeld before a Hearing Officer of the National LaborRelations Board. The Hearing Officer's rulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to Regional Director Thomas H.Ramsey.Upon the entire record in this case, the RegionalDirector finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claim(s) torepresent certain employees of Employer.3.A question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Sections 9(c)and 2(6) and (7) of the Act.4.The following employees of the Employerconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act: IAll production and maintenance employees oftheEmployer at its Red Hook, Rhinebeck,Tivoli, Staatsburg, and Elizeville, New York,places of business including construction men,centralofficeemployees, operators, trafficclerks, and building service employees and ex-cluding all commercial, accounting and busi-ness office employees, professional employees,guards and all supervisors as defined in theAct.2DIRECTION OF ELECTION[Direction of Election3 omitted from publica-tion.]'The parties disagree as to the scope of the unit The Petitioner,contra-ry to the Employer,would exclude all commercial accounting and busi-ness office employees(herein referred to as the commercial department)The Employer maintains that only a systemwide unit of all its employeesis appropriate The Employer bases its contentions on the relative small-ness of its operation and the alleged interchange of employees involvedin its operationThe Employer maintains its principal office at Red Hook, New York,and is engaged in providing telephone service to an area which includesRed Hook, Rhinebeck, Tivoli, Staatsburg, and Elizeville, New York Thetotal employee complement of the Employer numbers approximately 41employees There are approximately 17 operators,I I construction and in-stallationmen,Istockroom man, 2 plant clerks,and I I commercial de-partment clerical employeesThe Tivoli, Elizeville, and Staatsburg offices are nonattended dial of-fices where switching equipment at each location automatically takes careof telephone calls Each day a maintenance employee will visit these of-fices to make certain they are operating properlyThe Employer's business office is located at Red Hook and is mannedby the employees of the commercial department who accept customerpayments,take service orders from customers, and handle customerproblems and disputes They are superviseddirectly byGeneral ManagerGray, who,along with the Employer's lone accountant,is also located atRed Hook Commercial employees,according to the record,assist the ac-countant with his accounting work There is also automatic dial equipmentlocated at Red Hook The Employer's garage,located at Red Hook,houses its construction and installation employees, a storeroom, and itstrucksThe construction and installation employees build pole lines andrun, splice,and maintain cable There are no operators located at RedHookThe Employer also has a business office located at Rhinebeck whichhouses more commercial department employees who perform the samefunctions as those at the Red Hook office, except they also post customerpayments Also, at Rhinebeck,the Employer has IBM equipment for tollbilling which is operated by two employees who are classified as belongingto the commercial departmentAll of the operators in the traffic department are located at RhinebeckOne operator devotes part of her time performing other traffic work whichincludes the posting of traffic information records on new service goinginto or listings coming out of the information files Also located atRhinebeck are the repair servicemen and a plant clerk who relays incom-ing repair calls to the installer repairmen Another plant clerk also locatedat Rhinebeck posts plant records related to pole and cable informationShe summarizes all the time sheets for the installer repairmen As the Em-ployer has its trucks maintained by an outside garage,there are no em-ployees who fit the description motor vehicle service employee,and forthat reason the said title has been deleted from the unit descriptionExcept for wage rates and wage progression steps, the benefits receivedby the employees in all of the departments are the same.All are hourlypaid and are compensated for overtime.The plant department works from7 30 to 4 30p in , the commercial department works for the most partfrom 8 to 4 30 p in,with the exception of a few employees who work from8.30 to 5 p in The operators work on a rotating schedule because of thenecessity for manning that function on a 24-hour basisWhile the record indicates that the employees from various departmentsdo perform work which is related to or properly classified as work ofanother department,itdoes not disclose any significant degree of actualinterchange between employees of the various departments Thus, in thelate evening hours when operators are not busy in the traffic departmentand have time to spare,there is a practice of letting certain operators ratecards or toll tickets which,according to the record, is a task normally han-dled by the commercial department employees Also, about twice a yearthe A T & T Companywill request a special study on toll calls whichemployees from the commercial department usually handle According tothe record,the employees in the traffic department will frequently help outduring the period of the study which requires from I to 2 weeks tocompleteAlso, one of the plant clerks from the plant department willdevote 2 or 3 days a month helping the commercial department in theirbilling operations She also counts coin box money which the Employerconsiders commercial department work Further, a girl from the commer-cial department will relieve a girl in the repair department during the dayfor 15-minute periods to permit the latter to take her break About once ayear, there is a large amount of work to be done on the change of servicecards which is ordinarily the task of the plant repair service girl Commer-cial department employees will, at this time, be assigned to help with thistaskThe Employer also stresses the fact that the employees in the com-mercial department write all work or service orders and sometimes postthem in the plant department records Finally, according to the record, theoperators do not intermingle with the commercial employees and the com-mercial employees never act as operators The record also discloses thatthe employees in the various departments perform their work in areaswhich are physically separated from each otherThe parties stipulated,and I find,that Bravender,the chief operator; HAbnal, the supervisor of the installation men, E Abnal,the wire chief andsupervisor of the plant department(central office equipment),Cohen, thechief accountant, Lawn, the supervisor of construction,Gray,the generalmanager who supervises the commercial and business office employees,(Footnotes continued on following page) 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Footnotes continued from preceding page)PeterTroyII, assistant general manager,and PeterF Troy,vice pres-ident and director,have authority to hire or discharge or effectivelyrecommend such action, and are supervisors within the meaning of theAct Thus,itappears that the employees of the various departments in-volved herein are separately supervisedItdoes not appear from the record that any other union is seeking alarger unit than the unit requested by the Petitioner herein While the Em-ployer stresses on the record that the Petitioner,at a former time, unsuc-cessfully sought recognition to bargain on behalf of a systemwide unit, therecord does not establish that there has been a history of bargaining forsuch a unitThe Employer,in substance,contends that a separate unit excluding hiscommercial,accounting,and business office employees is inappropriatebecause the Board has held a separate departmental unit to be inap-propriate in the telephone industry in the absence of a history of bargain-ing for such a smaller unit it is noted,however,that in those casesanother union was seeking a larger unit than the unit requested by thePetitioner thereinPhiladelphiaElectricCompany,110 NLRB 320,CaliforniaWater and TelephoneCompany,117NLRB 1056 The factsin the present matter illustrate that the work of the various departments isfunctionally related and that there are, to some degree, common worktasks for which employees from the commercial and other departmentsare utilized For these reasons the Board regards a systemwide unit as theoptimum unit in the public utility industry,General Telephone CompanyofOhio, 112 NLRB 1225While a systemwide unit may be optimum, theBoard has frequently found departmental or multidepart mental units ap-propriate in cases involving public utilities where, as here, no union isseeking a larger unitPhiladelphiaElectricCompany,supraThe Em-ployer apparently contends that the commercial employees have a strongcommunity of interest with the clerical employees in the plant and trafficdepartments because of similarity in working conditions,the sharing ofcommon benefits,and facilitiesHowever,as noted above,the employeesof the various departments are not intermingled,do not interchange to anysignificant degree, and are separately supervised For these reasons, I findthat the employees in the multidepartment unit requested by the Petitionerhave sufficient special community of interest to warrant establishing themas a separate unit, and accordingly,Ifind that those employees constitutean appropriate unit for collective-bargaining purposes within the meaningof Section 9(b) ofthe ActCaliforniaWater and Telephone Company,supra2The Petitioner,contrary to the Employer, maintains that Elsie Mc-Donald and Mabel Harms are supervisors within the meaning of the ActMcDonald is classified as a senior business office girl, who,accordingto the record,has had more experience with the Employer than most otheremployees in the businessofficeWhile she does tell Gray, the generalmanager, when another employee is not measuring up to par,itappearsthatGraywill always make an independent investigation of her report andthat Gray is guided by her recommendations on such matters to the sameextent he is guided by other nonsupervisory employees' suggestions Shecan ask other employees to assist her on short projects, but would needapproval for such purposes if the need involved any extended period oftime As an older employee, she does train new employees and can corrector criticize their work However,employeesgo to Grayrather than to Mc-Donald for time off and with their grievances She does not transfer ordiscipline employeesGray wouldseek her opinion of an employee's workbefore promoting an employee to a more difficult task.However, accord-ing to the record,he would alsocheck withother employees in the samemanner,and rely upon their opinion to the same extent he would rely onMcDonald's in making his decisionMcDonald is paid in the same manner as all other employees, but withthe exceptionof one elderlyand longtime employee, receives about 10percent morethan the next highest paid employee in her department Thisdifference, however,can be explainedby the fact that whileshe has ap-proximately 15 years of service with the Employer,the next highest paidemployee hasworked for a period of only 4 years for the EmployerFrom the recordas a whole,it appears that McDonald does not possesssufficientauthority to affectemployee statusor responsiblydirect theirwork to qualify heras a supervisor within the meaning ofthe Act.She ap-pears to be a more experiencedemployee whoserecommendations are re-lied upon no more than other experienced employees Her opinions aresubjectedto independent investigationby herimmediate supervisor whenthey mightaffectthe employment status ofother employees. For thesereasons, I find that McDonaldis not a supervisor within the meaning ofthe Act, but I shall notinclude her in the unit as it is clear thather workfunctionis related to, and is a part of, the commercial and business officeoperationHarms, alongwith two orthree other girls in thetraffic department, isclassifiedas a serviceassistant who, in the absenceof the chiefoperator,will perform several butnot all of her functionsThus, she will excuseoperatorsfor reliefpurposes and willask other operators to stay overtime,which,accordingto the record,appears to happen infrequently,and at atime when other recognizedsupervisorypersons are present Inthe caseof an absentemployee whoseposition needsto be filled,Harms would callthe chief operatorto make the replacement,and only in the event that thechief operatorwas unavailable,would she call another operatordirectlyThe recorddoes not disclose that Harms,in the absenceof the chiefoperator,exercisesany of the other supervisoryfunctionspossessed bythe chief operatorThe serviceassistants handle customer complaints and will fill in as anoperatorat peak periods They watchthe switchboards to see that callsare answeredproperlyIf an operatoris overloaded, they will fill into helpoutt at the switchboardIn an emergencythey will take over a call Theyalsowill instruct the operators when to taketheir breaks Serviceassistantsreceive 15percent more in wages than do the regular operators.From the recorditappearsthat any authority thatHarms possesses todirect thework of othersis routine in nature and is performed in thecapacityof a more experienced employee ratherthan a supervisor As itappears that Harms does notpossess sufficientindicia ofsupervisoryauthority,Iconclude andfind that sheis not a supervisor within the mean-ing of the Actand, therefore,shall include her in the unitSAn electioneligibilitylist, containing the names and addresses of allthe eligible voters, must be filedwith the RegionalDirectorwithin seven(7) days ofthe date of this Decision andDirection of Election The Re-gional Directorshall make the listavailableto all parties to the election. Inorder to be timely filed, suchlistmustbe received in the AlbanyResidentOffice,Drislane Building, 7thFloor, 60 Chapel Street, Albany, NewYork 12207, on or before May 12, 1967. UnderBoard directives, no ex-tension oftime to file this list may be granted exceptin extraordinary cir-cumstances,nor shall the filing of a requestfor reviewoperate to stay thefiling of such list Failure to comply withthis requirement shall be groundsfor settingasidethe electionwheneverproperobjectionsare filedExcelsior Underwear Inc ,156 NLRB 1236